Case: 13-30903      Document: 00512634617         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-30903                                FILED
                                  Summary Calendar                          May 19, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENSON WATTA WANAMBISI, also known as Johnstone Webi, also known
as African,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:93-CR-30045-1


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM: *
       Benson Watta Wanambisi, federal prisoner # 04013-265, was sentenced
to 300 months in prison for conspiracy to import heroin. On July 22, 2013,
Wanambisi filed a motion for relief from final judgment or for other
extraordinary relief purportedly pursuant to Federal Rule of Civil Procedure




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30903    Document: 00512634617     Page: 2   Date Filed: 05/19/2014


                                 No. 13-30903

60(b) seeking to reduce his sentence based on Alleyne v. United States, 133 S.
Ct. 2151 (2013). The district court denied the motion, and Wanambisi appeals.
      Under any construction given to it, Wanambisi’s motion was an
unauthorized motion that the district court was without jurisdiction to
consider. See In re Sepulvado, 707 F.3d 550, 556 (5th Cir.), cert. denied, 134 S.
Ct. 420 (2013); United States v. Bridges, 116 F.3d 1110, 1112-13 (5th Cir. 1997);
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). The judgment of the
district court is AFFIRMED.




                                       2